DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-11, 13-15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent 5,531,759 to Kensey.
As to claim 1, Kensey discloses a device capable of being an annuloplasty implant (col. 6 ll. 60-65, the device is capable of being used as an annuloplasty implant) comprising: an elongate member (38, 36/46, 40, figure 2-5, col. 7 ll. 28-35, the three components can together read on an elongate member) configured to be anchored to tissue of a heart (col. 7 ll. 15-17, the device is capable of being anchored to tissue of a heart), and to move between an elongate configuration (figure 3) and a shortened configuration (figure 5), the elongate member having a first end portion (40), a second end portion (38), and a compressible intermediate portion (36) between the first end portion and the second end portion (figure 2-5; and a tensioning member (42): having a first tensioning-member end (the end of 42a where the knot 62 is located ) and a second tensioning-member end (end of 42b), defining a first segment (42a) and a second segment (42b) such that (i) the first segment extends between the first tensioning-member end and a turn (turn of 42 as seen in figure 2-4) of the tensioning member (figure 2-5), (ii) the second segment extends between the turn and the second tensioning-member end (figure 2-5), and extending along the elongate member between the first end portion and the second end portion (figure 2-5), such that the elongate member can slide relative to the tensioning member (col. 8 ll. 49-65. col. 10 ll. 13-35), and such that applying tension to the tensioning member causes the elongate member to move from the elongate configuration to the shortened configuration by the tensioning member pulling both the first end portion and the second end portion toward the intermediate portion (col. 10 ll. 13-35) and compressing the intermediate portion (col. 10 ll. 30-35), which can cause the implant to reshape an annulus of a heart valve (col. 10 ll. 35-45, the device can be capable of reshaping an annulus of a heart valve). Based on the claim being a device claim and cannot positively claim tissue, and/or the method step with respect to tissue, the device of Kensey is capable of being in the heart and can reshape an annulus of a heart valve. 
As to claim 2, Kensey discloses the elongate member is formed from a material selected form at least one of: natural fibers, synthetic fibers, polymers, and metals (col. 7 ll. 40-55).
As to claim 3, Kensey discloses the tensioning member further comprises a suture (col. 8 ll. 49-50).
As to claim 4, Kensey the tensioning member includes a stop member (62) engageable with the elongate member (col. 8 ll. 62).
As to claim 5, Kensey discloses the stop member comprise a knot in the tensioning member (col. 8 ll. 62). 
As to claim 6, Kensey discloses the tensioning member extend through the elongate member at multiple locations between the first end portion and the second end portion (at least 48, 50 figure 2).
As to claim 7, Kensey discloses the elongate member and tensioning member are configured such that the elongate member forms at least one fold upon pulling the first tensioning member end (figure 6,9). 
As to claim 8, Kensey discloses a lock member (94, figure 5), engaging with the tension member to retain the elongate member in the shortened configuration.
As to claim 9, Kensey discloses at least one radiopaque marker on at least one of the elongate member and the tensioning member (col. 9 ll. 13-18).
As to claim 10, Kensey discloses a first radiopaque marker located proximal the first end portion of the elongate member is in the shortened configuration and a second radiopaque marker located or the second end portion when the elongate member is in the shortened configuration (col. 9 ll. 13-18). The radiopaque element can be coated or blended into the holding/anchoring member 38,40, therefore the coating applied to the members 38, 40, can be the first and second radiopaque markers as claimed. 
As to claim 11, Kensey discloses the implant comprises a tip (44) at the second end portion, the tip being narrow and more rigid than the elongate member (figure 2).
As to claim 13, Kensey discloses the elongate member varies in width along its length when in the elongate configuration (figure 3). The width of the holding/anchoring members 38, 40 are different than the sealing member 36.
As to claim 14, Kensey discloses the elongate member includes an edge portion (the members 38, 40, can be located at an edge of the elongate member) that is more rigid than a central area (the sealing member 36 can be central) of the elongate member (col. 8 ll. 1-15, col. 7 ll. 38-60). The holding/anchoring members 38, 40 can be the disposed at an edge and are more rigid than the compressible sealing member 36.
As to claim 15, Kensey discloses at least the first tensioning member end is disposed at the first end portion of the elongate member (figure 2-5). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15,27-42 of U.S. Patent No. 8,951,286. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claims an annuloplasty implant (claim 1, tissue anchor is capable of being an annuloplasty implant) comprising: an elongate member (claim 1) configured to be anchored to tissue of a heart (claim 1, the tissue is capable of being tissue of a heart), and to move between an elongate configuration (claim 1) and a shortened configuration (claim 1), the elongate member having a first end portion (claim 1), a second end portion (claim 1), and a compressible intermediate portion (claim 1) between the first end portion and the second end portion (claim 1); and a tensioning member (claim 1): having a first tensioning-member end (claim 1) and a second tensioning-member end (claim 1), defining a first segment (claim 1) and a second segment (claim 1) such that (i) the first segment extends between the first tensioning-member end and a turn (claim 1, where the tensioning member extends back to an anchor point) of the tensioning member (claim 1), (ii) the second segment extends between the turn and the second tensioning-member end (claim 1), and extending along the elongate member between the first end portion and the second end portion (claim 1), such that the elongate member can slide relative to the tensioning member (claim 1), and such that applying tension to the tensioning member causes the elongate member to move from the elongate configuration to the shortened configuration by the tensioning member pulling both the first end portion and the second end portion toward the intermediate portion (claim 1) and compressing the intermediate portion (claim 1), which can cause the implant to reshape an annulus of a heart valve (claim 1, the thickness of the tissue that is adjusted can reshape the annulus).
As to claims 2-15, see reference claims 2-15
As to claims 16, 17, see reference patent claim 27, 28
As to claim 18, the reference patent is directed to a system (claim 27), comprising: an annuloplasty implant (claim 27, the continuous anchor is capable of being an annuloplasty implant) that comprises: an elongate member (claim 27) configured to be anchored to the tissue, and to move between an elongate configuration and a shortened configuration (claim 27), the elongate member having a first end portion (claim 27), a second end portion (claim 27), and a compressible intermediate portion (claim 27) between the first end portion and the second end portion (claim 27); and a tensioning member (claim 27) having a first tensioning-member end (claim 27) and a second tensioning- member end (claim 27), defining a first segment and a second segment such that (i) the first segment extends between the first tensioning-member end and a turn (claim 27, where the tensioning member turns back) of the tensioning member, and (ii) the second segment extends between the turn and the second tensioning-member end (claim 27), wherein the tensioning member extends along the elongate member between the first end portion and the second end portion (claim 27) and is arranged such that the elongate member can slide relative to the tensioning member (claim 27); and a catheter device configured to facilitate securing of the second end portion to the tissue (claim 27, 28, the delivery and deploying catheter will be capable to facilitate securing of the second end portion), and to facilitate securing of the first end portion to the tissue subsequently to the securing of the second end portion to the tissue (claim 27, 28, the delivery and deploying catheter will be capable to facilitate securing of the first end portion); wherein the tensioning member is coupled to the elongate member (claim 27) such that applying tension to the tensioning member causes the elongate member to move from the elongate configuration to the shortened configuration by the tensioning member (i) pulling both the first end portion and the second end portion toward the intermediate portion (claim 27), and (ii) compressing the intermediate portion, which can cause the implant to reshape an annulus of a heart valve (claim 27, adjusting the thickness of the tissue can reshape the annulus).
Claims 1-7, 9, 13, 15  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-14 of U.S. Patent No. 9,259,218. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claims an annuloplasty implant (claim 1, tissue anchor is capable of being an annuloplasty implant) comprising: an elongate member (claim 1) configured to be anchored to tissue of a heart (claim 1, the tissue is capable of being tissue of a heart), and to move between an elongate configuration (claim 1) and a shortened configuration (claim 1), the elongate member having a first end portion (claim 1), a second end portion (claim 1), and a compressible intermediate portion (claim 1, the folding panels) between the first end portion and the second end portion (claim 1); and a tensioning member (claim 1): having a first tensioning-member end (claim 1) and a second tensioning-member end (claim 1), defining a first segment (claim 1) and a second segment (claim 1) such that (i) the first segment extends between the first tensioning-member end and a turn (claim 1, where the tensioning member extends back to an anchor point) of the tensioning member (claim 1), (ii) the second segment extends between the turn and the second tensioning-member end (claim 1), and extending along the elongate member between the first end portion and the second end portion (claim 1), such that the elongate member can slide relative to the tensioning member (claim 1), and such that applying tension to the tensioning member causes the elongate member to move from the elongate configuration to the shortened configuration by the tensioning member pulling both the first end portion and the second end portion toward the intermediate portion (claim 1) and compressing the intermediate portion (claim 1), which can cause the implant to reshape an annulus of a heart valve (claim 1, the thickness of the tissue that is adjusted can reshape the annulus).
As to claims 2-7, 9, 13, 15, see reference claims 1, 10-14
Claims 1-9, 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,814,454. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claims an annuloplasty implant (claim 1, tissue anchor is capable of being an annuloplasty implant) comprising: an elongate member (the first anchor, claim 1) configured to be anchored to tissue of a heart (claim 1, the tissue is capable of being tissue of a heart), and to move between an elongate configuration (claim 1) and a shortened configuration (claim 1), the elongate member having a first end portion (claim 1), a second end portion (claim 1), and a compressible intermediate portion (claim 1) between the first end portion and the second end portion (claim 1); and a tensioning member (claim 1, the first tensioning member): having a first tensioning-member end (claim 1, 12) and a second tensioning-member end (claim 1), defining a first segment (claim 1, the tensioning member section that extends in a first direction) and a second segment (claim 1, the tension member section that extends in a second direction) such that (i) the first segment extends between the first tensioning-member end and a turn (claim 1, where the tensioning member extends back to an anchor point, the loop, claim 13) of the tensioning member (claim 1), (ii) the second segment extends between the turn and the second tensioning-member end (claim 1), and extending along the elongate member between the first end portion and the second end portion (claim 1), such that the elongate member can slide relative to the tensioning member (claim 1), and such that applying tension to the tensioning member causes the elongate member to move from the elongate configuration to the shortened configuration by the tensioning member pulling both the first end portion and the second end portion toward the intermediate portion (claim 1) and compressing the intermediate portion (claim 1), which can cause the implant to reshape an annulus of a heart valve (claim 1, the thickness of the tissue that is adjusted can reshape the annulus).
As to claims 2-9, 11-17, see reference patent claim 2-14
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,695,046. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claims an annuloplasty implant (claim 1) comprising: an elongate member (claim 1) configured to be anchored to tissue of a heart (claim 1, the tissue is capable of being tissue of a heart), and to move between an elongate configuration (claim 1) and a shortened configuration (claim 1), the elongate member having a first end portion (claim 1), a second end portion (claim 1), and a compressible intermediate portion (claim 1) between the first end portion and the second end portion (claim 1); and a tensioning member (claim 1, the first tensioning member): having a first tensioning-member end (claim 1) and a second tensioning-member end (claim 1), defining a first segment (claim 1) and a second segment (claim 1) such that (i) the first segment extends between the first tensioning-member end and a turn (claim 1) of the tensioning member (claim 1), (ii) the second segment extends between the turn and the second tensioning-member end (claim 1), and extending along the elongate member between the first end portion and the second end portion (claim 1), such that the elongate member can slide relative to the tensioning member (claim 1), and such that applying tension to the tensioning member causes the elongate member to move from the elongate configuration to the shortened configuration by the tensioning member pulling both the first end portion and the second end portion toward the intermediate portion (claim 1) and compressing the intermediate portion (claim 1), which can cause the implant to reshape an annulus of a heart valve (claim 1).
As to claims 2-5, see reference patent claims 2-16 
As to claim 16, 17, see reference patent claim 17, 18
As to claim 18, the reference patent is directed to a system (claim 19), comprising: an annuloplasty implant (claim 19) that comprises: an elongate member (claim 19) configured to be anchored to the tissue, and to move between an elongate configuration and a shortened configuration (claim 19), the elongate member having a first end portion (claim 19), a second end portion (claim 19), and a compressible intermediate portion (claim 19) between the first end portion and the second end portion (claim 19); and a tensioning member (claim 19) having a first tensioning-member end (claim 19) and a second tensioning- member end (claim 19), defining a first segment and a second segment such that (i) the first segment extends between the first tensioning-member end and a turn (claim 19) of the tensioning member, and (ii) the second segment extends between the turn and the second tensioning-member end (claim 19), wherein the tensioning member extends along the elongate member between the first end portion and the second end portion (claim 19) and is arranged such that the elongate member can slide relative to the tensioning member (claim 19); and a catheter device configured to facilitate securing of the second end portion to the tissue (claim 19), and to facilitate securing of the first end portion to the tissue subsequently to the securing of the second end portion to the tissue (claim 19); wherein the tensioning member is coupled to the elongate member (claim 19) such that applying tension to the tensioning member causes the elongate member to move from the elongate configuration to the shortened configuration by the tensioning member (i) pulling both the first end portion and the second end portion toward the intermediate portion (claim 19), and (ii) compressing the intermediate portion, which can cause the implant to reshape an annulus of a heart valve (claim 19)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771